Judgment, Supreme Court, Bronx County, rendered April 28, 1972, convicting defendant after trial of burglary in the second degree, petit larceny, criminal posession of stolen property in the third degree and possession of burglar’s tools, and sentencing him to prison for an indeterminate term of five years on the burglary count and to concurrent unconditional discharges on the other counts, unanimously modified, on the law, to dismiss the count for petit larceny, and otherwise affirmed. The defendant stands convicted of both petit larceny and criminal possession of the same object. This is contrary to subdivision 2 of section 165.60 of the Penal Law. The count in the indictment for the larceny is accordingly dismissed. Concur — Markewich, J. P., Kupferman, Lane, Steuer and Tilzer, JJ.